DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 5/2/2022 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to method and apparatus for supporting location services for a user equipment including enabling support for a last known location of a UE, using previously obtained location measurements, when a UE connection is released from the wireless network.
The prior arts of record, 3GPP TS 23.271 V12.1.0 (2014-06) (hereinafter D1), Kodaypak, Karlsson, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
receiving a location request for the UE after the UE connection to the wireless network has been released; transmitting the location measurements to a location server while the UE connection to the wireless network is released with an indication that a last known location is requested for the UE; and receiving a response from the location server comprising the last known location for the UE, as disclosed in independent claims 1 and 6;
receiving a location request for a user equipment (UE) with a UE connection to a wireless network is released, wherein the location request comprises location measurements for the UE and an indication that a last known location is requested for the UE; determining a last known location for the UE based on the location measurements; and returning a location response comprising the last known location for the UE, as disclosed in independent claims 11 and 16.
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1, 6, 11 and 16 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 12/21/2021.
Claims 2-5, 7-10, 12-15 and 17-20 are allowed by the virtue of their dependency from allowed independent claims 1, 6, 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. G./
Examiner, Art Unit 2647
/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647